PER CURIAM:
*44Claimant is a West Virginia corporation which, under an equipment rental agreement with respondent, provided respondent with a Savin 880 Copier, a sorter and a console for use from July 1982 through June 26, 1984. A provision of the agreement reads as follows:
C. Customer shall use reasonable care in safeguarding the equipment, and, unless damaged or destroyed without the negligence or fault of Customer, shall return it to Hamilton Business Systems...
The copier was ruined by fire on June 26, 1984, and claimant seeks $3,029.67, for the purchase price ($2,831.50) and for interest ($198.17), as compensation for the loss of the machine.
T. B. Hamilton, Jr., testified that the position of the claimant is that respondent has a moral obligation to reimburse claimant for its loss.
There is no evidence of any negligence or wilful misconduct on the part of the respondent. Claimant and respondent follows.: are bound by the language of the equipment rental agreement, and, on the basis of that agreement, the Court disallows the claim.
Claim disallowed.